      Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 1 of 22 PageID #:5251




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 WHAM-O HOLDING, LTD. and
 INTERSPORT CORP. d/b/a WHAM-O,

          Plaintiffs,                                              Case No.: 19-cv-00137

 v.                                                                Judge Rebecca R. Pallmeyer

 THE PARTNERSHIPS AND UNINCORPORATED                               Magistrate Judge Jeffrey T. Gilbert
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

          Defendants.

                           PRELIMINARY INJUNCTION ORDER

         THIS CAUSE being before the Court on WHAM-O HOLDING, LTD. and INTERSPORT

CORP. d/b/a WHAM-O’s ("WHAM-O") motion for a Preliminary Injunction, and this Court

having heard the evidence before it hereby GRANTS Plaintiffs’ Motion for Entry of a Preliminary

Injunction in its entirety against the defendants identified in Schedule A (collectively, the

“Defendants”).

         THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

defendant is actually operating an interactive website that is accessible in Illinois and that each

defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois



                                                  1
   Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 2 of 22 PageID #:5252




residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can and do purchase products using counterfeit versions of Plaintiffs’ Trademark. See

Docket No. 14, which includes screenshot evidence confirming that each Defendant Internet Store

does stand ready, willing and able to ship its counterfeit goods to customers in Illinois bearing

infringing and/or counterfeit versions of the HULA HOOP trademark, U.S. Trademark

Registration No. 739,307.

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of WHAM-O’s

previously granted Motion for a Temporary Restraining Order establishes that WHAM-O has a

likelihood of success on the merits; that no remedy at law exists; and that WHAM-O will suffer

irreparable harm if the injunction is not granted.

       Specifically, WHAM-O has proved a prima facie case of trademark infringement because

(1) the HULA HOOP trademark is a distinctive mark and registered with the U.S. Patent and

Trademark Office on the Principal Register, (2) Defendants are not licensed or authorized to use

any of the HULA HOOP trademark, and (3) Defendants’ use of the HULA HOOP trademark is

causing a likelihood of confusion as to the origin or sponsorship of Defendants’ products with

WHAM-O. Furthermore, Defendants’ continued and unauthorized use of the HULA HOOP

trademark irreparably harms WHAM-O through diminished goodwill and brand confidence,

damage to WHAM-O’s reputation, loss of exclusivity, and loss of future sales. Monetary

damages fail to address such damage and, therefore, WHAM-O has an inadequate remedy at




                                                     2
     Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 3 of 22 PageID #:5253




law. Moreover, the public interest is served by entry of this Preliminary Injunction to dispel the

public confusion created by Defendants’ actions. Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        temporarily enjoined and restrained from:

         a. using WHAM-O's HULA HOOP or any reproductions, counterfeit copies or

             colorable imitations thereof in any manner in connection with the distribution,

             marketing, advertising, offering for sale, or sale of any product that is not a

             genuine HULA HOOP product or not authorized by WHAM-O to be sold in

             connection with WHAM-O's HULA HOOP trademark;

        b.   passing off, inducing, or enabling others to sell or pass off any product as a

             genuine HULA HOOP product or any other product produced by WHAM-O,

             that is not WHAM-O's or not produced under the authorization, control or

             supervision of WHAM-O and approved by WHAM-O for sale under WHAM-

             O's HULA HOOP trademark;

        c.   committing any acts calculated to cause consumers to believe that Defendants'

             products are those sold under the authorization, control or supervision of

             WHAM-O, or are sponsored by, approved by, or otherwise connected with

             WHAM-O;

        d.   further infringing WHAM-O's HULA HOOP trademark and damaging

             WHAM-O's goodwill;

        e.   otherwise competing unfairly with WHAM-O in any manner;




                                                 3
     Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 4 of 22 PageID #:5254




        f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

             distributing, returning, or otherwise disposing of, in any manner, products or

             inventory not manufactured by or for WHAM-O, nor authorized by WHAM-O

             to be sold or offered for sale, and which bear any of WHAM-O's HULA HOOP

             trademark or any reproductions, counterfeit copies or colorable imitations

             thereof;

        g.   using, linking to, transferring, selling, exercising control over, or otherwise

             owning the Online Marketplace Accounts, the Defendant Domain Names, or

             any other domain name or online marketplace account that is being used to sell

             or is the means by which Defendants could continue to sell Counterfeit HULA

             HOOP Products; and

        h.   operating and/or hosting websites at the Defendant Domain Names and any

             other domain names registered or operated by Defendants that are involved

             with the distribution, marketing, advertising, offering for sale, or sale of any

             product bearing WHAM-O's HULA HOOP trademark or any reproductions,

             counterfeit copies or colorable imitations thereof that is not a genuine HULA

             HOOP product or not authorized by WHAM-O to be sold in connection with

             WHAM-O's HULA HOOP trademark.

2.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within three (3) business days of receipt of this Order or prior to

        expiration of this Order, whichever date shall occur first, shall, at WHAM-O's choosing:




                                                  4
     Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 5 of 22 PageID #:5255




            a. unlock and change the registrar of record for the Defendant Domain Names

                to a registrar of WHAM-O's selection until further ordered by this Court,

                and the domain name registrars shall take any steps necessary to transfer

                the Defendant Domain Names to a registrar of WHAM-O's selection until

                further ordered by this Court; or

            b. disable the Defendant Domain Names and make them inactive and

                untransferable until further ordered by this Court.

4.      Those in privity with Defendants and with actual notice of this Order, including any online

        marketplaces such as Amazon, iOffer and Alibaba Group Holding Ltd., Alipay.com Co.,

        Ltd. and any related Alibaba entities (collectively, "Alibaba"), social media platforms,

        Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and

        Yahoo, web hosts for the Defendant Domain Names, and domain name registrars, shall

        within three (3) business days of receipt of this Order:

            a. disable and cease providing services for any accounts through which

                Defendants engage in the sale of counterfeit and infringing goods using the

                HULA HOOP trademark, including any accounts associated with the

                Defendants listed on Schedule A;

            b. disable and cease displaying any advertisements used by or associated with

                Defendants in connection with the sale of counterfeit and infringing goods

                using the HULA HOOP trademark; and

            c. take all steps necessary to prevent links to the Defendant Domain Names

                identified on Schedule A from displaying in search results, including, but




                                                    5
     Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 6 of 22 PageID #:5256




                not limited to, removing links to the Defendant Domain Names from any

                search index.

5.      Defendants and any third party with actual notice of this Order who is providing services

        for any of the Defendants, or in connection with any of Defendants' websites at the

        Defendant Domain Names or other websites operated by Defendants, including, without

        limitation, any online marketplace platforms such as iOffer and Alibaba, advertisers,

        Facebook, Internet Service Providers ("ISP"), web hosts, back-end service providers, web

        designers, sponsored search engine or ad-word providers, banks, merchant account

        providers, including PayPal, Alibaba, Western Union, third party processors and other

        payment processing service providers, shippers, and domain name registrars (collectively,

        the "Third Party Providers") shall, within five (5) business days after receipt of such notice,

        provide to WHAM-O expedited discovery, including copies of all documents and records

        in such person's or entity's possession or control relating to:

            a. The identities and locations of Defendants, their agents, servants,

               employees, confederates, attorneys, and any persons acting in concert or

               participation with them, including all known contact information;

            b. the nature of Defendants' operations and all associated sales and financial

               information, including,      without    limitation,   identifying   information

               associated with the Online Marketplace Accounts, the Defendant Domain

               Names, and Defendants' financial accounts, as well as providing a full

               accounting of Defendants' sales and listing history related to their respective

               Online Marketplace Accounts and Defendant Domain Names;

            c. Defendants' websites and/or any Online Marketplace Accounts;


                                                  6
     Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 7 of 22 PageID #:5257




            d. The Defendant Domain Names or any domain name registered by

               Defendants; and

            e. Any financial accounts owned or controlled by Defendants, including their

               agents, servants, employees, confederates, attorneys, and any persons acting

               in concert or participation with them, including such accounts residing with

               or under the control of any banks, savings and loan associations, payment

               processors or other financial institutions, including, without limitation,

               PayPal, WISH, Amazon, Alibaba, Western Union, or other merchant

               account providers, payment providers, third party processors, and credit

               card associations (e.g., MasterCard and VISA).

6.      Defendants and any persons in active concert or participation with them who have actual

        notice of this Order shall be temporarily restrained and enjoined from transferring or

        disposing of any money or other of Defendants' assets until further ordered by this Court.

7.      Western Union shall, within two (2) business days of receipt of this Order, block any

        Western Union money transfers and funds from being received by the Defendants

        identified in Schedule A until further ordered by this Court.

8.      eBay, Inc. (“eBay”), PayPal, Inc. ("PayPal"), ContextLogic, Inc. (“WISH”), Amazon

        Payments, Inc. (“Amazon”) and Alipay US, Inc. (“Alipay”), shall, within two (2) business

        days of receipt of this Order, for any Defendant or any of Defendants' Online Marketplace

        Accounts or websites:

         a. Locate all accounts and funds connected to Defendants, Defendants' Online

            Marketplace Accounts or Defendants' websites, including, but not limited to, any

            eBay, PayPal, WISH, Amazon and Alipay accounts connected to the information


                                                 7
      Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 8 of 22 PageID #:5258




             listed in Schedule A hereto or the email addresses identified in Exhibit 2 to the

             Declaration of Todd Richards; and

           b. Restrain and enjoin any such accounts or funds that are non-U.S. foreign based

             from transferring or disposing of any money or other of Defendants' assets until

             further ordered by this Court.

9.       Any banks, savings and loan associations, payment processors, or other financial

         institutions, for any Defendant or any of Defendants' Online Marketplace Accounts or

         websites, shall within two (2) business days of receipt of this Order:

             a. Locate all accounts and funds connected to Defendants, Defendants' Online

             Marketplace Accounts or Defendants' websites, including, but not limited to,

             any accounts connected to the information listed in Schedule A hereto or the

             email addresses identified in Exhibit 2 to the Declaration of Todd Richards;

             and

           b. Restrain and enjoin such accounts from receiving, transferring or disposing of

             any money or other of Defendants' assets until further ordered by this Court.

10.      WHAM-O may provide notice of these proceedings to Defendants, including notice of the

         preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

         electronically publishing a link to the Complaint, this Order and other relevant documents

         on a website to which the Defendant Domain Names which are transferred to WHAM-O's

         control will redirect, or by sending an e-mail to the e-mail addresses identified in Exhibit

         2 to the Declaration of Todd Richards and any e-mail addresses provided for Defendants

         by third parties that includes a link to said website. The Clerk of Court is directed to issue

         a single original summons in the name of “aidawu-1 and all other Defendants identified in


                                                   8
      Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 9 of 22 PageID #:5259




         the Complaint” the Schedule A that shall apply to all Defendants. The combination of

         providing notice via electronic publication or e-mail, along with any notice that Defendants

         receive from domain name registrars and payment processors, shall constitute notice

         reasonably calculated under all circumstances to apprise Defendants of the pendency of the

         action and afford them the opportunity to present their objections.

11.      Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order on two days' notice to WHAM-O or on shorter notice as set by this Court.

12.      The $10,000 bond posted by WHAM-O shall remain with the Court until a Final disposition

        of this case or until this Preliminary Injunction is terminated.



Dated: March 14, 2019


                                        _____________________________________
                                        U.S. District Court Judge




                                                    9
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 10 of 22 PageID #:5260




                                  SCHEDULE A

             No.                      Defendants
             1     aidawu-1
             2     best4choose
             3     blingzingshop
             4     ch-7620
             5     cooldealmate
             6     cy_monsters
             7     dailydeal*2013
             8     depolys
             9     doorroom
             10    jumpjisper
             11    leaders*
             12    mxtsky
             13    novstorehk
             14    pj-online
             15    redsunsports2017
             16    salewish
             17    sincere886
             18    snakewang2005
             19    taylorswift
             20    truthworthyseller
             21    tsbuynow
             22    uncle_ding
             23    yongjuche-0
             24    zhangxiaolin2018
             25    100KM
             26    Dongguan Konstar Sporting Industrial Co., Ltd.
             27    Hefei Twinkle Trade Co., Ltd.
             28    HERMES CLUES INDUSTRIES CO., LTD.
             29    Hwamall International Trading Co., Ltd.
             30    International Fitness Club
             31    JeanDan Store-ufza Store
             32    Jiangsu Huari Webbing Leather Co., Ltd.
             33    Jinhua Bowang Sports Products Co., Ltd.
             34    Jinhua City Xingbu Technology Co., Ltd.
             35    Jinhua Twin-Star Tools Co., Ltd.
             36    Nantong ABC Import And Export Co., Ltd.
             37    Nantong Ottem Sports Co., Ltd.
             38    Nantong Record Sporting Equipment Co., Ltd.
             39    Ningbo Choice Trading Development Co., Ltd.

                                        10
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 11 of 22 PageID #:5261




             40   Noxus'll rise Store
             41   ONE STOP (HONGKONG) CO,.LTD
             42   Rizhao Fitness Sport Co., Ltd.
             43   Shantou Chenghai Bozhen Toys & Crafts Firm
             44   Shantou Chenghai Sam Toys Industrial Co., Ltd.
             45   Shenzhen WTYD Technology Limited
             46   Shop2008070 Store
             47   Suzakoo Store
             48   Suzhou SZX Technology Co., Ltd.
             49   Taizhou Purple Star Gifts Co., Ltd.
             50   TOPKO PRODUCT GROUP LTD
             51   Upbates
             52   xuxiaoniu3
             53   Yiwu Fengyang Trading Co., Ltd
             54   Yiwu Joech Sporting Goods Co., Ltd.
             55   Yiwu Qida Household Items Factory
             56   0630490
             57   2009shoppingmall
             58   2010tobebetter
             59   4everinjoy
             60   9enjoyshopping
             61   aaunt
             62   agreatshoppingmall
             63   andilele
             64   anmashomebi
             65   aotoper
             66   aquapina
             67   areesoo
             68   artesydeportes
             69   au-buy
             70   auckland0806
             71   auwoodfashion
             72   awx118
             73   barrycentury
             74   be_there
             75   beautyclothes888
             76   beautylady365
             77   bestbusy
             78   bestg_94
             79   bigdealforyou2014
             80   bizbest


                                       11
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 12 of 22 PageID #:5262




             81    blackgall2014
             82    bon-estore
             83    bosity
             84    broadfashion
             85    buy4bknow
             86    buyindiscount_cz
             87    buyinsoonhua
             88    carhua20175
             89    cdcptec
             90    charlton98
             91    cheers2016
             92    chinasource2008
             93    chuanhu-store
             94    citydiscount
             95    colorsleaf
             96    costsmoons
             97    cxsydmrzp2
             98    cy_frankonly
             99    dailyappliance2010
             100   daiwone
             101   dallasdeal
             102   daynote
             103   deal.good
             104   dealsforyou04
             105   dedcitaly
             106   denver0806
             107   der_beste
             108   dodmerdek-0
             109   dooroomee
             110   dream-seller
             111   duondocon-0
             112   dwa2514
             113   e_store_e
             114   e2wholesale
             115   easyshopping66
             116   echoii_mall
             117   ehome_store2016
             118   electronics_go_shop
             119   emarketslinestore
             120   enerang
             121   eroute66


                                         12
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 13 of 22 PageID #:5263




             122   everestsports
             123   excellentideas
             124   eyourlife_light
             125   falconwinterstore
             126   fiveseason88
             127   fst-123_7
             128   fulllove365
             129   future2ef
             130   futurebuy21
             131   galaxycentre13
             132   gelivable.2u
             133   gentoys
             134   globalbuydeal
             135   gnestore
             136   gnestore_uk
             137   goodlife_1205
             138   goodpr69
             139   gratefulinlifeshop
             140   greatorleans
             141   greatspecial
             142   greatspringfield
             143   happyshopping1812
             144   havetop9
             145   helishop2015
             146   hljk8338
             147   homefond
             148   hotrchobby6
             149   huangxia36
             150   huminh_97
             151   igeeda
             152   importjewelrylover
             153   invenno
             154   items_dealer
             155   jefferson1813
             156   jettransformer
             157   jewelrycasa
             158   jewelryconcept
             159   jianancar
             160   jianjian2015
             161   jianjianstore
             162   kansasdeal


                                        13
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 14 of 22 PageID #:5264




             163   kidstoy_657
             164   king_zone88
             165   kittom
             166   lalangjewelry
             167   ledno8
             168   lusomuch
             169   mannnnk
             170   mekingstudio-cn01
             171   mesucasports
             172   mhestore2009
             173   millionbillion
             174   milyonline
             175   mkstudio
             176   modernlook777
             177   monterey2012
             178   moosado
             179   moreprecious
             180   motortradeonline
             181   myeshopdealstore
             182   name_again
             183   netled
             184   netmoto
             185   nicesumer
             186   northernswallow2012
             187   okstores
             188   onetwofreeshop
             189   ozpittosporum93
             190   pandacars2012
             191   pavalia
             192   petacc
             193   pgcq3156
             194   phoenix1816
             195   phoenix1900
             196   pinkcindy2018
             197   pleasantrade
             198   plumblossom1-1
             199   popmall
             200   power-ful
             201   prosonhua
             202   queen_club99
             203   queensny2018


                                         14
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 15 of 22 PageID #:5265




             204   ratingstars
             205   realsuc
             206   remotefactors
             207   robin.kim
             208   runmylife2015
             209   salamoerf2015
             210   salamoeri2015
             211   salamoers2015
             212   savemuchmore
             213   saythings
             214   sboautoparts
             215   seattle2003
             216   shidehe201314
             217   shidehe2014
             218   shoppingapp
             219   shoppingitforless
             220   siafortstore
             221   soonhua_digital
             222   southrenswallow2012
             223   sports_deal365
             224   sunmoon-42
             225   suntekstore
             226   sunwebzone
             227   super_deal321
             228   supersummer_sr
             229   thamesmall
             230   tinycartsmall
             231   topelectronics2010
             232   tradeonlineroyal
             233   trans_storm
             234   ursuper
             235   veekascell
             236   veesang
             237   walk-inrain
             238   watch_deal
             239   watchinweb
             240   weddingmall2017
             241   welltopshophk17
             242   whatfengcheng-2
             243   winwin2010
             244   worldtrade100


                                         15
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 16 of 22 PageID #:5266




             245   worr8999
             246   xiaochali0
             247   xinlan2012
             248   yafeetop
             249   yantfv7840
             250   yichengmall2014
             251   yiji-6993
             252   yishengmall2014
             253   ymz_auto_club
             254   yuanh63
             255   yusucorp
             256   zhengzheng2011
             257   zhutangkelly2017
             258   zjyb2018
             259   zuoyan-gift
             260   13843456973
             261   acornsplaza
             262   Adilceazo
             263   Adriatic
             264   ailingaimei
             265   anorangeapen
             266   Anxi Tieguanyin tea
             267   A-pengrui
             268   ariel_ag
             269   autohightech
             270   Balyanamoon
             271   Baphuon
             272   bczm
             273   beatable
             274   Beautiful World - Earth
             275   beautifulchose
             276   Bettyuan Shop
             277   Blue Cassic
             278   Blue Q
             279   bluesky588
             280   Bonampak
             281   buybyapple
             282   Can Can Dy Dy
             283   CaseBuy_us
             284   Ceramic Kingdom
             285   chenyan0901


                                        16
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 17 of 22 PageID #:5267




             286   chilotity
             287   CHUXI FASHION LIMITED
             288   circlepiece
             289   Coscoo
             290   CWZH MALL
             291   Dafan international
             292   daie520
             293   daihaoqi228
             294   David jewelry
             295   daydayup_2016
             296   dengyukejimaoyiyouxiangongsi
             297   didisee
             298   dingdingjiachaoliunvzhuang
             299   Djibouti
             300   Doriszi
             301   Dotfashion
             302   downey328
             303   Dress Ly Me International
             304   Emberyu's Store
             305   Etomall
             306   Etop01
             307   Fairy tale Q
             308   fanshion watches
             309   fantastic_tune
             310   Fashion Ornaments Store
             311   fashionskm
             312   faxingshangwu01
             313   Feiba
             314   Felton
             315   Fujianlinhuijunyouxiangongsi
             316   funfunstore
             317   Gets Trade
             318   gogozoey
             319   Great Service
             320   Gredeshop
             321   guilianb
             322   GUOWENHUI
             323   hanchang top
             324   handsomeoldman
             325   Hanover
             326   hao ke yi Flagship


                                      17
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 18 of 22 PageID #:5268




             327   happylesshere
             328   hardships
             329   harrisburg
             330   hawaii
             331   hebbe
             332   hellobuying
             333   higa
             334   Highhigh2016
             335   Home clothing Store
             336   hoosdu
             337   hsyic
             338   huangdouya
             339   HuaYuSheng Trade
             340   hujianlin
             341   Huydn.Inc
             342   I lucky Shop
             343   increasinglymovin
             344   Jani shoes fine line
             345   jialongmaoyi232123
             346   jiangqing
             347   jieyuanmeizhuang
             348   julin2wyaiyt5j
             349   kelejichi
             350   kellybeauty
             351   kenniya96
             352   kids_paradise
             353   kimsbikes0909
             354   KIO11
             355   LAGEE International
             356   LambuaEchocl
             357   lan43an
             358   LBH
             359   limiaomiao1
             360   liupingxiang
             361   LOMO hxh
             362   Love from mother to specialize in
             363   lovefeng888
             364   luojunliaiyang
             365   ly2017ly
             366   make your home unique
             367   maomaocao


                                        18
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 19 of 22 PageID #:5269




             368   Maria Lozoya
             369   MeiShi DanChen
             370   milaimaoyi
             371   Mindray easy e-commerce business
             372   mingchenduo950
             373   monstax
             374   moyuyu
             375   muxingren
             376   muzihe
             377   My personalized Jewelry
             378   myestore
             379   new_key
             380   Nice Shopping Time
             381   nimsihuayuansxuhk
             382   NING TOY
             383   noral
             384   One Nine Group
             385   outdoor flashlight
             386   Panda88shop
             387   panlinhao
             388   pipostore09
             389   piqiugo
             390   Positive
             391   Prettier & Prettier
             392   QiaoMei Trade
             393   qieziyea
             394   ramble's shop
             395   RebeccaBiru
             396   rightyou
             397   RK
             398   roomside
             399   roseliu2016
             400   RTONG STORE
             401   RUNSTAR Flag Store
             402   sally fashion dresses limited
             403   Sann de dian
             404   sawyer
             405   sealavender
             406   Shenzhen Grace Karin
             407   shenzhenshifanbaomaoyiyouxiangongsi
             408   shenzhenshioufeidemaoyigongsi


                                      19
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 20 of 22 PageID #:5270




             409   Showgirl
             410   shujuandiyue
             411   silencing
             412   Singida
             413   Smallspring.X
             414   Snaprich
             415   sunnysunny
             416   sunnysunnyday
             417   Sunrise in the East
             418   sunshineage
             419   sunyyans
             420   SuperFlashStar
             421   supperseller
             422   tankergo
             423   Test Company Name
             424   VectorWen
             425   VOVOie
             426   Waitforyou2017
             427   wales530
             428   WangxingJian
             429   wangyoulingstore
             430   wealthgirl
             431   weitafen
             432   wenting1990
             433   Wind chime
             434   Women Fashion Shoes
             435   wulixy
             436   wung
             437   Xiangshan Sea Pavilion
             438   XiaoHaimian
             439   xuehui yu
             440   XuJia Co Trade
             441   YANQINA Flag Store
             442   Yeah So Nice
             443   yechen
             444   yingyingshoping
             445   Yinmaitian
             446   yishenson
             447   yuanlin
             448   Yun hung daily necessities
             449   yundongdaren


                                        20
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 21 of 22 PageID #:5271




             450   YYW COM
             451   z0001
             452   ZH0002
             453   zhengleichaneishrnewks
             454   ZHU INTERNATIONAL TRADE INC.
             455   zyslyl
             456   blanketswarm
             457   Brave Pioneer
             458   Happy Yirong
             459   LyanStore
             460   Pop-element
             461   Sloth Baby
             462   Smrichas
             463   Star Business
             464   Actaid Fishing Store
             465   ALBREDA Official Store
             466   Attractive sporting goods Store
             467   B2C Shop 88 Store
             468   Constant Fitness Store
             469   emoylor Store
             470   Good Value Outdoor Store
             471   Greater China sales shop
             472   HimanJie Store
             473   Insport Outdoor Store Store
             474   JOEREX Official Store
             475   PENGROAD Store
             476   Ruilynn Official Store
             477   Shop4387023 Store
             478   SZ Outdoor Store
             479   Tyra Fitness
             480   BlSong Store
             481   Hang Wing Plastic Industry Co., Ltd.
             482   Hangzhou Standard Mayo Industrial Co., Ltd.
             483   Hengshui Fang Ao Trading Co., Ltd.
             484   Hong Jing Business
             485   Hongzhe (Shanghai) Industry Co., Ltd.
             486   Nantong Jiashun Sports Goods Co., Ltd.
             487   Nantong Ondar International Trade Co., Ltd.
             488   Ningbo Medor Sports Co., Ltd.
             489   Shantou Chenghai Xiangfa Arts & Crafts Co., Ltd.
             490   Shenzhen GreatBuy Technology Co., Ltd.


                                        21
Case: 1:19-cv-00137 Document #: 31 Filed: 03/14/19 Page 22 of 22 PageID #:5272




             491   Shenzhen Hobbywin Technology Co., Ltd.
             492   Suzhou Mkh Import & Export Co., Ltd.
             493   SZ Midsummer Night Co.,Ltd
             494   Wuhan XiYan Electronic Science Limited Company
             495   Xinhengxin Electronic Co., Ltd.
             496   Yiwu Anjiu Import & Export Co., Ltd.
             497   Yiwu Huoda Import & Export Co., Ltd.
             498   Yiwu Jiacheng E-Commerce Firm
             499   Yiwu Zhiqu Sports Fitness Equipment Co., Ltd.




                                      22
